UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF INDIANA PB} y°
INDIANAPOLIS DIVISION ILE D
Nev
ay
07 2018
UNITED STATES OF AMERICA, ) LS. Ch es,
) IND Ana 'S OF Fig
Plaintiff, ) TSS INO ag A
| ) .
V. ) _CAUSE NO. 1:18-cr-
)
MARK PRICE, ) ‘
) 2 18-cr- 0348 JMS -MPB
Defendant. )
INDICTMENT
Count 1
[18 U.S.C. § 922(g)(1)- Felon in Possession of Ammunition]
The Grand Jury charges that:

On or about October 16, 2018, in Marion County, in the Southern District of Indiana,
MARK PRICE, defendant herein, did knowingly possess in commerce and affecting commerce
ammunition, to wit: Hornady .40 S&W ammunition, after having been convicted of a crime
punishable by a term of imprisonment exceeding one (1) year, to wit: felony Aggravated Battery
in Marion County, Indiana, under cause 49G06-1101-MR-001185 on or about January 27, 2012,
and felony Unlawful Possession of a Firearm by a Serious Violent Felon in Marion County,
Indiana, under cause 49G06-1502-F2-004731 on or about June 30, 2016.

All of which is in violation of Title 18, United States Code, Section 922(g)(1).

 
Count 2
[18 U.S.C. § 922(g)(1)- Felon in Possession of a Firearm]
The Grand Jury further charges that:

On or about October 17, 2018, in Marion County, in the Southern District of Indiana,
MARK PRICE, defendant herein, did knowingly possess in commerce and affecting commerce a
firearm, to wit: one Smith and Wesson .40 caliber pistol, after having been convicted of a crime
punishable by a term of imprisonment exceeding one (1) year, to wit: felony Aggravated Battery
in Marion County, Indiana, under cause 4906-1 101-MR-001185 on or about January 27, 2012,
and felony Unlawful Possession of a Firearm by a Serious Violent Felon in Marion County,
Indiana, under cause 49G06-1502-F2-004731 on or about June 30, 2016.

All of which is in violation of Title 18, United States Code, Section 922(g)(1).

Count 3
[18 U.S.C. § 922(g)(1)- Felon in Possession of a Firearm]
The Grand Jury further charges that:

On or about October 17, 2018, in Marion County, in the Southern District of Indiana,
MARK PRICE, defendant herein, did knowingly possess in commerce and affecting commerce a
firearm, to wit: one Ruger, model Mini 14 .223 caliber Remington rifle, after having been
convicted of a crime punishable by a term of imprisonment exceeding one (1) year, to wit: felony
Aggravated Battery in Marion County, Indiana, under cause 49G06-1101-MR-001185 on or
about January 27, 2012, and felony Unlawful Possession of a Firearm by a Serious Violent Felon
in Marion County, Indiana, under cause 49G06-1502-F2-004731 on or about June 30, 2016.

All of which is in violation of Title 18, United States Code, Section 922(g)(1).

 
FORFEITURE

1. Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendant notice that the United States will seek forfeiture of property, criminally
and/or civilly, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461(c), as part of any sentence imposed.

2. Pursuant to Title 18, United States Code, Section 924(d), if convicted of an
offense set forth in this Indictment, the defendant shall forfeit to the United States “any firearm
or ammunition involved in or used in” the offense. |

3. The property subject to forfeiture includes, but is not necessarily limited to:

A. One Smith and Wesson .40 caliber pistol;

B One Ruger, model Mini 14 .223 caliber Remington rifle;
C. One GSG .22LR caliber pistol; and
B

Any ammunition seized.

A TRUE BILL:

  

FOREPERSO

JOSH J. MINKLER
United States Attorney

Pamela S. Domash -
Assistant United States Attorney

 
